By the COURT.
The demurrer to the complaint ought to have been sustained. The complaint does not aver that at the time of the assessment, or afterward, the assessor demanded of the defendant the statement required by the first section of the act of March, 1874 (Stats. 1873-74, p. 376). Unless such demand was made, the defendant was not in default, whether he had then determined to remove the sheep to another county or subsequently decided on such removal: People v. Shippee, 53 Cal. 675.
*70'Judgment reversed and cause remanded, with an order to the court below to sustain the demurrer to the complaint. Remittitur forthwith.'
Note.—Five other cases—No. 6168, People v. Ramsey; No. 6167, People v. Delaney; No. 6169, People v. Ferry; No. 6164, People v. Dickenson; and No. 6165, People v. McKinney— were decided in the same way upon the authority of the People v. Shippee, 53 Cal. 675.